STATE OF MICHIGAN

                            COURT OF APPEALS



MUNSON MEDICAL CENTER,                                               UNPUBLISHED
                                                                     May 26, 2015
               Plaintiff-Appellant,

v                                                                    No. 320398
                                                                     Roscommon Circuit Court
COUNTY OF ROSCOMMON,                                                 LC No. 13-721440-CK

               Defendant-Appellee.


Before: GLEICHER, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Plaintiff appeals as of right from an order that denied its motion for summary disposition
and granted defendant’s motion for summary disposition. Because of the unusual procedural
posture of this case and because the trial court failed to provide any insight as to why it ruled the
way it did, we vacate the trial court’s order and remand for further proceedings.

                                        I. BASIC FACTS

         James Yeager was shot on August 20, 2011. Witnesses identified Tom Gorbachow as the
shooter. While a state trooper was on the scene with Yeager, another call came in reporting that
a suicidal subject was at the caller’s residence. Dispatch determined that Gorbachow was the
suicidal individual. Officers went to the location and secured Gorbachow in handcuffs.
Gorbachow, who appeared dazed, claimed to be in significant pain. Officers found a self-
inflicted gunshot wound to Gorbachow’s chest that was missed on their initial observation. An
ambulance was summoned and Gorbachow was transferred to a nearby hospital. He was later
air-lifted to plaintiff’s facility, where he stayed from August 21, 2011 to September 29, 2011.

        Citing MCL 801.4(1), which provides that “all charges and expenses of safekeeping and
maintaining prisoners and persons charged with an offense, shall be paid from the county
treasury . . .” plaintiff sued defendant to collect Gorbachow’s medical expenses, which totaled
$286,986.01. Defendant denied that Gorbachow was a “prisoner” or “person charged with an
offense.” The parties filed cross motions for summary disposition, arguing whether Gorbachow
was in police custody during his hospital stay. At the hearing on the motions, the trial court
simply stated “I don’t think this guy was a prisoner” and granted defendant summary disposition.
Plaintiff now appeals as of right.

                                  II. STANDARD OF REVIEW

                                                -1-
        An appellate court reviews de novo a trial court’s ruling on a motion for summary
disposition. Maiden v Rozwood, 461 Mich 109, 120; 597 NW2d 817 (1999). The parties
submitted documentary evidence for the trial court to consider, including affidavits and
depositions, thereby implicating MCR 2.116(C)(10), which provides that summary disposition
may be granted when “[e]xcept as to the amount of damages, there is no genuine issue as to any
material fact, and the moving party is entitled to judgment or partial judgment as a matter of
law.” “Summary disposition is only appropriate where the claim or defense would be
insupportable at trial because of an incurable deficiency.” Lytle v Malady, 458 Mich 153, 176;
579 NW2d 906 (1998).

        This case is unusual. Neither party made a jury demand. In fact, plaintiff argued that the
facts were not reasonably in dispute and that this was a purely “legal” issue. The trial court’s
scheduling order likewise indicates that this was a non-jury matter. Therefore, the trial court
judge was the ultimate trier of fact. Although couched in terms of competing motions for
summary disposition, it appears that the trial court conducted a mini trial and concluded that
Gorbachow was not in custody. “We review a trial court’s findings of fact in a bench trial for
clear error and its conclusions of law de novo. A finding is clearly erroneous if there is no
evidentiary support for it or if this Court is left with a definite and firm conviction that a mistake
has been made. The trial court’s findings are given great deference because it is in a better
position to examine the facts.” Chelsea Inv Group LLC v Chelsea, 288 Mich App 239, 250-51;
792 NW2d 781, 790 (2010) (internal citations omitted).

                                          III. ANALYSIS

       At issue in this case is whether Gorbachow was in custody within the meaning of MCL
801.4, which provides that “all charges and expenses of safekeeping and maintaining prisoners
and persons charged with an offense, shall be paid from the county treasury . . .”

        For purposes of MCL 801.4, an individual may be deemed a “prisoner” if his liberty has
been “restrained by state authorities.” St Mary’s Hosp v Saginaw Co, 139 Mich App 647, 650;
363 NW2d 32 (1984). In St. Mary’s Hosp, two individuals were injured while being pursued by
the Saginaw Police Department. Id. at 648. Upon their release from the hospital, both
individuals were immediately taken to jail Id. at 649. This Court concluded that the county was
liable to the hospital for medical expenses because “[t]he men were in custody by virtue of the
control the police exercised over them.” Id. at 650. We distinguished the case from Borgess
Hosp v Berrien Co, 114 Mich App 385; 319 NW2d 354 (1982), where the patient involved “was
not in the custody of the county at the time the expenses were incurred.” Id. In Borgess, the
patient was injured while incarcerated but was not admitted to the hospital until after he was
discharged from jail. Id. at 386. The Court stated that “[t]he county is not responsible for
providing continued medical care after the inmate is discharged from custody, regardless of
whether the illness or injury pre-existed or arose during the period of incarceration.” Id. at 387.

        A patient need not be formally arraigned in order for the county to be liable for payment
of medical expenses after the patient was taken into custody. Zieger Osteopathic Hosp Inc v
Wayne Co, 139 Mich App 630, 632; 363 NW2d 28 (1984). In Zieger, the patient was shot by a
private security guard during an attempted armed robbery.” Id. at 631. The Court stated that the
statutory phrase, “charged with an offense,” is “satisfied if formal charges are subsequently

                                                 -2-
brought.” Id. at 632. The Court relied on the principal that counties are responsible for
enforcing criminal laws and that the county was responsible for payment of the medical bills
once an individual is taken into custody, even absent a formal arraignment. Id.

       Similarly, in Univ Emergency Services, PC v City of Detroit, 141 Mich App 512, 518-19;
367 NW2d 344 (1984), this Court rejected the notion that formal arraignment was necessary.
“[M]erely because a prisoner was confined in a hospital for treatment instead of the county jail,
the county is not free from liability for his care and maintenance while in the hospital.” Id. 518-
519. This is true because the term “charged with an offense” as used in the statute “does not
mean formal charges must be brought prior to incarceration, but that it is enough that formal
charges are later filed.” Id. at 519.

        Thus, the relevant inquiry is not whether Gorbachow was formally arrested or arraigned;
the sole issue is whether he was in police custody during his hospital stay. In the context of
criminal law and custodial interrogations, we determine whether an individual was “in custody”
by asking whether the individual believed that he was not free to leave. People v Mendez, 225
Mich App 381, 383; 571 NW2d 528 (1997). Similarly, in determining whether someone is under
arrest, we have stated:

       “An arrest is the taking, seizing, or detaining of the person of another, either by
       touching or putting hands on him, or by any act which indicates an intention to
       take him into custody and subjects the person arrested to the actual control and
       will of the person making the arrest. The act relied upon as constituting an arrest
       must have been performed with the intent to effect an arrest and must have been
       so understood by the party arrested.” [Dixon v Shiner, 12 Mich App 573, 582;
       163 NW2d 481 (1968), People v Gonzales, 356 Mich 247, 253; 97 NW2d 16
       (1959), quoting 4 Am Jur, Arrest, s 2.]

        There is evidence to support plaintiff’s position that Gorbachow was “in custody” while
he was a patient at the facility. Police maintained a physical presence at the hospital for nine
days. Although they claim it was as “security detail” in order to: 1) keep the victim, who was
staying at the same hospital, safe; and, 2) to placate hospital staff, there was evidence that at least
one of the officers referred to the situation as “prisoner security detail.” Another officer, who
claimed that Gorbachow was not arrested admitted that, in the past “in my experience, what we
have done is, if we’ve had a suspect that we’re not going to risk him going free, we say we’ve
arrested him. We make the commitment to put 24/7 security on him so he does not leave. And
when he leaves, he goes with us, which we have done.” Police eventually left the hospital when
Gorbachow’s condition took a grave turn for the worse and he was placed in a medically induced
coma. The social worker’s notes reveal that police “are no longer at the bedside. They will
come back when [patient] is potentially more of a flight risk.” Police continued to contact
hospital personnel, knowing that they planned to arrest Gorbachow as soon as he was discharged.
In fact, one hospital note indicated: “Our concern was related to discharge planning to make
sure that the [patient] had a proper plan in place. The police department showed significant
interest in this [patient]. After long discussions with them this [patient] was deemed appropriate
for them to take.” Although police officers claimed that Gorbachow was arrested as he left the
hospital, hospital notes reveal that an officer was at Gorbachow’s bedside when he was


                                                 -3-
discharged. The social worker’s September 29, 2011 notes indicate “Michigan State Police at
the bedside at 0755. [Patient] in police custody.”

        The issue for the trier of fact is the degree of control law enforcement had over
Gorbachow and whether his liberty had been restrained at the time services were provided. St
Mary’s Hosp, 139 Mich App at 649-650. There was evidence that Gorbachow was a “person
charged with an offense” under MCL 801.4(1). He was initially placed in handcuffs when
officers first arrived on scene and was the only suspect in a violent crime. But for his injury, it is
evident that Gorbachow would have been immediately arrested and taken to jail. Further,
officers were initially stationed in the hospital, and the record demonstrates that the authorities
had every intention of taking him into custody the moment he was discharged.

         Other than the judge’s statement that “I don’t think this guy was a prisoner” there are no
findings for us to review. “Findings of fact regarding matters contested at a bench trial are
sufficient if they are brief, definite, and pertinent, and it appears that the trial court was aware of
the issues in the case and correctly applied the law, and where appellate review would not be
facilitated by requiring further explanation.” Triple E Produce Corp v Mastronardi Produce,
Ltd, 209 Mich App 165, 176; 530 NW2d 772 (1995). Here, there is nothing for us to review. On
remand, the trial court judge is to resolve these issues, make findings of fact, and enter an
appropriate judgment. Because it is unclear to us whether the documentary evidence submitted
by the parties was the sum total of evidence that each sought to introduce, the trial court may
allow the parties to supplement the record.

       Vacated and remanded for further proceedings. We do not retain jurisdiction.

                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Deborah A. Servitto




                                                 -4-